Citation Nr: 0030891	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  95-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to an increased rating for limitation of 
motion due to right knee disability, currently evaluated as 
10 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for 
laxity due to right knee disability.

4.  Entitlement to a rating in excess of 10 percent for 
limitation of motion due to left knee disability, currently 
evaluated as 10 percent disabling.  

5.  Entitlement to an increased rating for laxity due to left 
knee disability, currently rated as 10 percent disabling.  

6.  Entitlement to an increased rating for hiatal hernia, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to April 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August and September 1994 rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 1999, the Board remanded the issues on appeal to 
the RO for further development.  In May 2000, after 
completion of the development requested, the RO 
recharacterized the veteran's bilateral knee disabilities as 
involving traumatic arthritis for which separate 10 percent 
evaluations were assigned in addition to the previously 
awarded 10 percent evaluations for residuals of knee injuries 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  The RO 
continued the denial of an increased evaluation for hiatal 
hernia and service connection for a sleep disorder.  The 
veteran continued his appeal.  

The issues of entitlement to service connection for a sleep 
disorder and entitlement to an increased rating for hiatal 
hernia will be considered in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Manifestations of the veteran's right knee impairment 
consist of limitation of motion (slight) and slight laxity 
without objective evidence of pain, tenderness or effusion, 
but with subjective complaints of pain.  

2.  Manifestations of the veteran's left knee impairment 
consist of slight limitation of motion without pain, and 
slight laxity.


CONCLUSIONS OF LAW

1.  The criteria for more than a 10 percent evaluation for 
service-connected limitation of motion due to right knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (1999).  

2.  The criteria for more than a 10 percent evaluation for 
service-connected laxity due to right knee disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 
(1999).  

3.  The criteria for more than a 10 percent evaluation for 
service-connected limitation of motion due to left knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5260, 5261.  

4.  The criteria for more than a 10 percent evaluation for 
service-connected laxity due to postoperative left knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), to be 
codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to be codified at 38 U.S.C.A. 
§ 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), signed into law November 9, 2000, 
alters former 38 U.S.C.A. § 5107, and now provides as 
follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5107.

As to the increased ratings issues addressed below, it is the 
Board's conclusion that the requirements of Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been met.  Specifically, it is noted that the 
evidence of record includes service medical records (SMRs), 
postservice private and VA treatment records, and recent 
examinations pertaining to the service-connected disabilities 
on appeal.  There is nothing in the record to suggest that 
there are outstanding clinical records that might 
substantiate the veteran's claims for increased ratings that 
are not already included in the claims file.  

Evaluations of Service-Connected Disabilities

Factual Background

In August 1981, the veteran initially was granted service 
connection for bilateral knee crepitus and hiatal hernia and 
assigned noncompensable evaluations, effective from May 1, 
1981, the date after the date of his discharge from service.  

In a December 1990 rating determination, separate knee 
ratings were established, and the knee disabilities were 
recharacterized.  Ten percent ratings were assigned for right 
knee crepitus and for left knee crepitus, postoperative.  
These grants were based on VA medical records that showed 
increased left knee complaints resulting left knee 
arthroscopy in March 1990.  An outpatient report from April 
1990 shows that the veteran was using muscle strengthening 
exercises.  There was limitation of extension.  In June 1990, 
it was noted that he wore a left knee hinged brace to help 
with lateral support.  He still complained of pain with 
positive effusion and full range of motion.  Fluid was 
aspirated from the knee.  

Upon VA examination in October 1990, he complained of 
continuing left knee pain with decreased range of motion, 
stiffness, crepitus, swelling occasional locking, and 
occasional buckling.  Physical examination reflects that the 
left knee was markedly enlarged with a bony overgrowth.  
There was effusion, tenderness, and posterior swelling 
consistent with a baker's cyst.  There was no ligament 
laxity.  Range of motion of the left knee was 105 degrees out 
of 140 degrees.  Range of motion of the right knee was to 120 
degrees out of 140.  X-rays were within normal limits.  The 
diagnosis was degenerative joint disease (DJD) of the knees.  

In August 1994, the RO confirmed the separate 10 percent 
ratings in effect for the bilateral knee disabilities.  These 
determinations were primarily based on findings made upon VA 
examination in December 1993.  Laxity of the right knee was 
noted.  Flexion was to 125 degrees.  There was some crepitus 
but no swelling.  In the left knee, there was a slight varus 
valgus laxity.  There was crepitus but no swelling.  Flexion 
was to 125 degrees.  

In September 1994, the RO confirmed the noncompensable rating 
in effect for hiatal hernia.  This decision was primarily 
based on findings at the December 1993 examination.  At that 
time, the veteran reported symptoms of indigestion which were 
helped by Zantac in the past.  He was not currently taking 
any medication for his symptoms.  A private report from March 
1994 reflects nocturnal reflux about twice every six months.  

In a February 1996 rating action, the 10 percent ratings in 
effect for the bilateral knee disabilities were confirmed.  
These determination were based primarily on the veteran's 
testimony at a September 1995 personal hearing (transcript is 
of record) and upon clinical findings made upon VA 
examinations in October 1995.  An upper GI showed that the 
veteran had a hiatal hernia with gastroesophageal reflux with 
mild to moderate reflux.  The veteran reported regurgitation 
and belching and some choking at night, but he said that his 
symptoms were manageable with Tagamet.  As to the right knee, 
range of motion was from 0 to 125 degrees with no laxity, but 
there was 1+ crepitus.  There was no swelling or deformity.  
The veteran reported intermittent pain along with popping, 
clicking, and occasional giving away.  X-ray was negative.

An October 1995 magnetic resonance imaging (MRI) test of the 
left knee showed diffuse spurring and degenerative changes as 
well as effusion, thinning of the articulating cartilage and 
residuals of a partial medial meniscectomy along with 
calcification of the anterior cruciate ligament.  When 
examined in November 1995, the left knee showed range of 
motion from 7 degrees of extension to 125 degrees of flexion.  
There was no laxity of the knee, but there was 1+ crepitus.  
There was no swelling or deformity.  The veteran reported 
pain, swelling, and puffiness, as well as popping, clicking, 
and giving way of the left knee two or three times per week.  
There was also occasional locking.  

Additional VA X-rays of the knees in April 1997 were 
interpreted as showing minimal DJD of the right knee and 
moderately severe DJD of the left knee.  

In February 1999, the Board remanded the claim for additional 
evidentiary development.

Upon VA examination in November 1999, the veteran reported 
bilateral knee pain, particularly in the right knee.  
Examination showed no tenderness, warmth, or effusion in the 
knees.  Patellar tracking appeared "okay."  Patellar glide 
was smooth without crepitus.  Range of motion testing of the 
right knee showed flexion to 108 actively and to 114 
passively.  On the left side, flexion was to 110 actively and 
passively to 115 degrees.  Extension lacked about a negative 
3 to 4 degrees bilaterally.  Range of motion of the knees was 
accomplished without pain.

There were negative Lachman, anterior and posterior drawer, 
and McMurray signs.  There appeared to be "very slight" 
medial laxity bilaterally.  It was noted that MRIs of the 
knees were accomplished in March 1999, which showed 
degenerative changes in the medical compartment of the knees 
bilaterally with thin cartilage and periarticular sclerosis.  
There was a tear of the posterior horn of the lateral 
meniscus on the right knee and the posterior horn of the 
medical meniscus.  There were degenerative changes in the 
medial aspect of the left patellofemoral compartment.  There 
was a focal tear in the posterior aspect of the medial left 
meniscus and bilateral effusions.  

An upper GI test showed a sliding hiatal hernia with Schatzki 
ring.  There was no esophageal reflux.  The stomach and 
duodenum were within normal limits with no active ulcer 
crater, mass, or other abnormality.  

In May 2000, the RO recharacterized the veteran's bilateral 
knee disabilities as involving traumatic arthritis for which 
separate 10 percent evaluations were assigned.  Separate 10 
percent ratings for knee laxity were continued.  The RO 
continued the denial of an increased evaluation for hiatal 
hernia.  



Increased Ratings

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1996) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206.



Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1996).

However, the provisions of 38 C.F.R. §§ 4.40, 4.45 do not 
apply to diagnostic codes, such as Diagnostic Code 5257, 
which are not based on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

When entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be 
reviewed in order to make an accurate assessment under the 
applicable criteria, the regulations do not give past medical 
reports precedence over current findings.  Francisco, supra 
at 58.  

Knees

Historically, the severity of the veteran's service-connected 
knee disabilities, characterized as right knee crepitus and 
left knee instability, postoperative, were evaluated under 
38 C.F.R. § 4.71a, DC 5257, and 10 percent ratings were 
assigned for all of the residuals.  As noted above, the 
veteran's bilateral knee disabilities 
were recently re-characterized to include traumatic arthritis 
of each knee and separate 10 percent ratings were assigned 
under DC 5010.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997), and VAOPGCPREC 9-98 (Aug. 14, 1998). 

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  That 
diagnostic code prescribes that arthritis established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, Diagnostic Code 
5260, for limitation of flexion of the leg at the knee joint, 
and Diagnostic Code 5261, for limitation of extension of the 
leg at the knee joint).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 10 
percent rating is assignable for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added.

In this case, the veteran's bilateral knee DJD arthritis has 
been shown to result in limitation of motion, occasional 
swelling, and crepitus.  When range of motion findings 
elicited on examinations are compared to "normal" range of 
motion from 0 to 140 degrees, extension to flexion (see 38 
C.F.R. § 4.71, Plate II), the evidence reveals only slight 
limitation of motion as demonstrated by range of motion 
testing results upon examinations in December 1995 and 
November 1999.  

The preponderance of the recent medical evidence suggests 
that the level of limited motion shown does not meet the 
criteria for more than a noncompensable evaluation for either 
knee under Diagnostic Code 5261, which requires that 
extension be limited to 10 degrees in order to warrant a 10 
percent evaluation.  The veteran's extension is limited by 
only 3 or 4 degrees from 0.

Recent examinations have shown that the veteran can flex his 
right knee to 108 and his left knee to 110 degrees.  A 
compensable level of limitation of flexion under Diagnostic 
Code 5260, requires limitation to 60 degrees or less.  
Therefore the veteran would not be entitled to more than a 10 
percent evaluation for limitation of motion of either knee 
under that diagnostic code.

In applying the provisions of 38 C.F.R. §§ 4.40, 4.45, the 
Court has instructed that a determination is to be made as to 
whether there is weakened movement, excess fatigability, or 
incoordination which should, if feasible, be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, or 
incoordination.  Deluca v. Brown, at 207.  The veteran would 
not be entitled to additional compensation under the 
provisions of §§ 4.40 or 4.45, because he was able to achieve 
the above reported ranges of motion without pain and all of 
the tests of weakness or fatigability were reportedly 
negative.  He has not been found to have incoordination.  

He would also not be entitled to an increased rating under 
the provisions of 38 C.F.R. § 4.59.  That regulation 
establishes a policy of recognizing painful motion in cases 
of arthritis as productive of disability.  The veteran's 10 
percent evaluations recognize that his arthritis is 
productive of disability.  Additionally, the recent 
examination findings do not show painful motion.  


Diagnostic Code 5257

The veteran also has been assigned 10 percent evaluations 
under DC 5257 for residuals of his bilateral knee 
disabilities.  The veteran has occasionally complained of 
experiencing instability, swelling, and locking.  Examination 
showed "very slight" laxity in each knee.  However, more 
than slight instability simply has not been found on any 
recent examination.  Hence, the criteria for assignment of an 
evaluation in excess of 10 percent under Diagnostic Code 5257 
are not met.

There is no evidence of dislocation of the semilunar 
cartilage, or impairment of the tibia and fibula, accordingly 
assignment of a higher evaluation for the disabilities of 
either knee under any other potentially applicable DC.  See 
DCs 5256, 5258 and 5262 is not warranted.

Thus, the Board concludes that the preponderance of the 
evidence is against assignment of any rating higher 10 
percent for service-connected limitation of motion due to 
traumatic arthritis for either knee, or 10 percent for 
service-connected postoperative residuals of a left knee 
injury or right knee laxity.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  Moreover, the 
Court has not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case it does not appear that the  RO has 
considered the applicability of § 3.321.  However, as just 
noted, the Board is permitted to reach a conclusion on its 
own that referral for consideration of an extraschedular 
evaluation is not warranted.  In this case, the veteran has 
had not recent hospitalization for his knee disabilities.  
Thus, it cannot be said that they have required frequent 
periods of hospitalization.  The veteran is currently in 
receipt of a 100 percent evaluation for an unrelated service 
connected disability, post-traumatic stress disorder.  He has 
indicated on examinations that his knee disabilities 
interfered with his former employment as a courier, inasmuch 
as the disabilities made it difficult for him to climb 
stairs.  However, he is currently attending college in order 
to be trained as an electrical engineer, and a VA examiner 
has concluded that the knee disabilities would not interfere 
with the veteran's ability to maintain a desk job, and 
inferred that he would be able to kneel for less than 30 
minutes, and carry light objects.  On the basis of this 
record the Board concludes that marked interference with 
employment has not been shown, and that referral for 
consideration of an extraschedular evaluation is not 
warranted.



ORDER

The claim for a rating in excess of 10 percent for limitation 
of motion due to right knee disability is denied.  

The claim for a rating in excess of 10 percent for laxity due 
to right knee disability is denied.  

The claim for a rating in excess of 10 percent for limitation 
of motion due to left knee disability is denied.  

The claim for a rating in excess of 10 percent for laxity due 
to left knee disability is denied.  



REMAND

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A)

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5107)
A March 1994 report from P. W., M.D., shows that the veteran 
reported that he had had a multiple year history of snoring.  
The veteran further indicated that he experienced sleep 
paralysis in the military.  Following examination of the 
veteran, Dr. W. diagnosed primary hypersomnia; rule out 
obstructive sleep apnea, REM sleep behavior disorder, and 
narcolepsy.  An overnight full polysomnography was 
recommended.

In April 1994, the veteran underwent a full polysomnography.  
He was found to have sleep apnea.  At his personal hearing, 
the veteran testified that the symptoms that were associated 
with his sleep apnea were the same as those that he had had 
for the past fifteen years.  

In a February 1996 hearing officer's decision, promulgated in 
a RO determination that same month, the noncompensable rating 
in effect for hiatal hernia was increased to 10 percent.  
This grant was based on the veteran's testimony at a personal 
hearing in September 1995 where he testified that he had 
continued gastrointestinal symptoms, to include belching, 
choking at night, and regurgitation, and upon clinical 
findings made at a VA examination in November 1995.  At that 
time, it was noted that the veteran had a hiatal hernia with 
gastroesophageal reflux.  

In February 1999, the Board remanded the service connection 
claim for de novo consideration by the RO.  

In March 1999, the RO determined that service connection for 
a sleep disorder was not warranted.  It was noted that while 
a review of the record showed that the veteran had complained 
of "sleep paralysis" in service, post-service evidence 
showed that this had resolved.

The veteran has not been afforded an examination in order to 
obtain an opinion as to whether any current sleep disorder is 
related to service.

In August 2000 the RO received additional VA treatment 
records.  The records were transferred to the Board, where 
they were received in October 2000.  These records are 
pertinent to the veteran's claim for an increased rating for 
hiatal hernia.  The Board notes that although the records 
were received by the RO and the Board more than 90 days after 
notice of the transfer of his claim to the Board, they were 
constructively of record when they were created in 1996.  
Dunn v. West,11 Vet App 462 (1998).  This evidence was not 
considered by the RO, nor has it been included in a 
supplemental statement of the case.  The veteran has not 
waived such consideration.  Absent a waiver, the Board cannot 
consider pertinent evidence prior to review by the RO.  
38 C.F.R. §§ 19.31, 20.1304 (1999).  The issue of entitlement 
to an increased rating for hiatal hernia is, therefore, being 
remanded for consideration of the newly submitted evidence 
and the issuance of a supplemental statement of the case.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims discussed above 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (to be codified at 38 U.S.C. 
§ 5103A(c)), request that the veteran 
supply the names and addresses of all 
facilities that have treated him for the 
disabilities at issue in this appeal 
since service.  After securing the 
necessary release(s), the RO should 
obtain copies of all records not already 
contained in the claims folder, to 
include any identified VA clinic or 
medical center.  The RO should also 
inform the veteran of any records it has 
been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (to be codified at 
38 U.S.C. § 5103A(b)(2))

2.  The RO should schedule the veteran 
for an appropriate examination, to 
determine the nature, extent and etiology 
of any current sleep disorder.  All 
indicated tests and studies should be 
performed.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to 
be present.  After reviewing the 
veteran's claims file, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any current sleep disorder is 
etiologically related to the inservice 
complaint of sleep paralysis or any other 
injury or disease in service.  The 
examiner is asked to indicate in the 
report that he or she has reviewed the 
entire claims file.  The claims folder 
and a separate copy of this remand should 
be made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

3.  After undertaking any additional 
development deemed appropriate, including 
additional examinations, the RO should 
readjudicate the issues of entitlement to 
service connection for a sleep disorder 
and for an evaluation in excess of 10 
percent for hiatal hernia.  If the 
benefits requested on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case that 
includes consideration of all evidence 
received since the last supplemental 
statement of the case in May 2000.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that the examination 
requested in this remand is deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

 


